DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed 22 March 2022 have been received and entered in full. Claims 1, 4, 5, 12-14, 28, 46 and 93-103 are pending.
Claims 28, 46, 99 and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 December 2021.
Claims 1, 4, 5, 12-14, 93-98 and 101-103 are under examination. 

Withdrawn Claim Objections/Rejections
Any outstanding objection to/rejection of claims 2 and 8 is hereby withdrawn as moot in response to their cancellation.
The objection to claims 1 and 12-14 is withdrawn in response to the amendment of the claims such that they no longer recite non-elected inventions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5 and 13 stand rejected and claims 93-95 and 97 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite natural products. These judicial exceptions are not integrated into a practical application because the claims only recite the naturally occurring products without any particular application of the products. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claims, as written, do not sufficiently distinguish the claimed invention over peptides that exist naturally as the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products.
The specification teaches that the peptides exist in nature. See p.10, [0048] and Example 1, which defines a “therapeutic agent” to also include these naturally occurring peptides. Thus, the claimed “therapeutic agent” also encompasses naturally occurring products. See also p.19 [0087], which defines “detection moiety” to encompass naturally occurring products, e.g., a naturally occurring fluorescent protein. In the absence of the hand of man, the naturally occurring products are considered non-statutory subject matter. See Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980). There is nothing in addition to the claimed natural products that transforms them into something "significantly more" than the judicial exceptions. Note that claims 13 and 97 require that the peptide is “recombinant or synthetic”. This is considered a "product-by-process” limitation. Thus, the patentability of the product is based on the product itself and does not depend on its method of isolation (see MPEP §2113). Producing a natural product recombinantly or synthetically does not result in a change in the structure such that it is distinguished from the naturally occurring product.
Note that claims 12 and 96 are not included in this rejection as conjugation in these claims is construed as changing the structure of the natural product since the specification teaches that the peptide will be “conjugated by chemical or recombinant means”. See p.18, [0079]. Claims 14 and 98 are not included as they require that the peptide comprises a non-naturally occurring amino acid. 

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive. Applicant asserts that claim 1 is amended to include a therapeutic agent substantially as set forth in claim 8, newly added independent claim 93 substantially rewrites claim 12, and newly added independent claim 101 substantially rewrites claim 14 in independent form. Applicant notes that claims 8, 12 and 14 were not rejected. 
This is not found persuasive as claims 8 and 12 were not rejected because they recited that the peptides were conjugated to additional agents. Again, the instant specification teaches that the claimed peptides exist in nature. See p.10, [0048] and Example 1, which defines a “therapeutic agent” to also include these naturally occurring peptides. Thus, the claimed “therapeutic agent” also encompasses naturally occurring products. See also p.19 [0087], which defines “detection moiety” to encompass naturally occurring products, e.g., a naturally occurring fluorescent protein. Thus, unless the therapeutic agent or detection moiety are conjugated to the peptide, the claims encompass mixtures of naturally occurring products.

Conclusion
Allowable Subject Matter
Claims 1, 4, 5, 13, 93-95 and 97 are rejected.
Claims 101-103 are allowed.
Claims 12, 14, 96 and 98 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
30 June 2022